For All the Commitments You Makeâ 40 Wall Street, New York, NY10005 Declarations INVESTMENT COMPANY FIDELITY BOND CUSTOMER NUMBER DATE ISSUED 10/06/2011 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. Continental Insurance Company (herein called ‘Underwriter’) NAMED INSURED AND ADDRESS PRODUCER Item 1. Japan Smaller Capitalization Fund/Korea Equity Fund (herein called ‘Insured’) 2 World Financial Center, 22nd Floor New York, NY10281 Marsh USA Inc MeredithFrick 1166 Avenue of the Americas New York, NY10036 Item 2.
